Appeal from an order of the Family Court, Herkimer County (Anthony J. Garramone, J.H.O.), entered July 30, 2008 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: With respect to the order in appeal No. 1, we conclude that Family Court properly dismissed the petition seeking permission for the parties’ children to relocate with petitioner mother. At the time of the hearing on the petition, the mother did not know where she would be relocating and thus could not provide any information concerning where the children would live or the schools that they would attend. Thus, the mother failed to meet her burden of establishing that the proposed relocation is in the best interests of the children (see Matter of Seyler v Hasfurter, 61 AD3d 1437 [2009]). With respect to the order in appeal No. 2, we conclude that the court properly dismissed the mother’s petition seeking to modify respondent father’s visitation rights by requiring that the presently unsupervised visitation be supervised. The mother failed to meet her burden of establishing that the father was an abusive or unfit parent (see Matter of Ritz v Otero, 265 AD2d 560 [1999]), and the court’s determination is entitled to deference where, as here, it has a sound basis in the record (see Matter of Custer v Slater, 2 AD3d 1227 [2003]). With respect to the order in appeal No. 3, which dismissed the mother’s violation petition, the mother has not raised any contentions concerning that order in her brief on appeal, and thus we deem any such contentions abandoned (see Ciesinski v Town of Aurora, 202 AD2d 984). Present—Scudder, P.J., Fahey, Carni and Gorski, JJ.